Citation Nr: 0807027	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  06-01 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for depression.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a gallbladder 
disability.

5.  Entitlement to service connection for a blood disability.

6.  Entitlement to service connection for a heart disability, 
to include a blocked aorta.

7.  Entitlement to service connection for a dental 
disability, including for the purpose of obtaining Department 
of Veterans Affairs outpatient dental treatment


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to January 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from January 2003 and March 2004 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  As set forth on the cover page 
of this decision, the case is now in the jurisdiction of the 
RO in Wichita, Kansas.  

In connection with his appeal, the veteran originally 
requested and was scheduled for a personal hearing before a 
Veterans Law Judge.  In August 2006, however, the veteran 
withdrew his hearing request.  Thus, the Board will proceed 
with consideration of the appeal, based on the evidence of 
record.  

As set forth in more detail below, a remand is required with 
respect to the issues of service connection for PTSD and a 
heart disability.  These issues are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  A back disability was not clinically evident during the 
veteran's period of active service or for many years 
thereafter and the record contains no indication that any 
current back disability is causally related to his active 
service or any incident therein.

2.  Depression was not clinically evident during the 
veteran's period of active service or for many years 
thereafter and the record contains no indication that any 
current depression is causally related to his active service 
or any incident therein.

3.  A gallbladder disability was not clinically evident 
during the veteran's period of active service or for many 
years thereafter and the record contains no indication that 
any current gallbladder disability, including status post 
cholecystectomy, is causally related to his active service or 
any incident therein.

4.  A blood disability was not clinically evident during the 
veteran's period of active service or for many years 
thereafter and the record contains no indication that any 
current blood disability, including anemia, is causally 
related to his active service or any incident therein.

5.  The record contains no competent evidence that the 
veteran currently has a dental disability for VA compensation 
purposes.

6.  The veteran does not currently have a dental condition 
resulting from a combat wound or other service trauma.

7.  The veteran was not a prisoner of war during service; he 
does not have a dental condition clinically determined to be 
complicating a medical condition currently being treated by 
VA; and he is not a Chapter 31 vocational rehabilitation 
trainee.




CONCLUSIONS OF LAW

1.  A back disability was not incurred during active service, 
nor may it be presumed to have been incurred during service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

2.  Depression was not incurred during active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

3.  A gallbladder disability was not incurred during active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007).

4.  A blood disability was not incurred during active 
service, nor may it be presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).

5.  A heart disability was not incurred during active 
service, nor may it be presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).

6.  The criteria for service connection for a dental 
disability for compensation purposes have not been met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R.§§ 3.381, 4.150 
(2007).

7.  The criteria for eligibility to receive VA outpatient 
dental treatment have not been met.  38 U.S.C.A. §§ 1712, 
5107 (West 2002); 38 C.F.R. §§ 3.381, 3.382, 17.161 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2007).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2007).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In this case, in February 2002 and October 2002 letters 
issued prior to the initial decision on his claims, the RO 
notified the veteran of the information and evidence needed 
to substantiate and complete a claim of service connection, 
and of what part of that evidence he was to provide and what 
part VA would attempt to obtain for him.  The letters also 
advised the veteran to submit or identify any additional 
information that he felt would support his claims.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board acknowledges that the VCAA letters discussed above 
do not specifically satisfy all of the notice requirements of 
section 5103(a), particularly the additional requirements 
delineated by the Court in Dingess/Hartman.  Nonetheless, the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies have affected the essential 
fairness of the adjudication.  In that regard, the Board 
notes that in March 2006, the RO sent the veteran a letter 
for the express purpose of notifying him of the additional 
Dingess/Hartman elements.  The RO then reconsidered the 
claims, as evidenced by the August 2006 Supplemental 
Statement of the Case.  See Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006); see also Medrano v. Nicholson, 21 Vet. 
App. 165 (2007) (holding that a notice error may be cured by 
providing compliant notice, followed by a readjudication).

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  Neither the veteran nor his representative 
has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  

In this case, the veteran's service medical and dental 
records are on file, as are post-service VA and private 
clinical records identified by the veteran.  Despite being 
given the opportunity to do so, the veteran has neither 
submitted nor identified any additional post-service VA or 
private clinical records pertaining to the claims adjudicated 
in this decision.  38 U.S.C.A. § 5103A(c) (West 2002); 
38 C.F.R. § 3.159(c)(2), (3) (2007).  

Although the veteran has not been afforded a VA medical 
examination in connection with this appeal, the Board 
concludes that one is not necessary with respect to the 
claims adjudicated in this decision.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

An examination or opinion is necessary if the evidence of 
record:  (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; and (B) establishes that the veteran suffered 
an event, injury or disease in service; or has a presumptive 
disease or symptoms of such a disease manifesting during an 
applicable presumptive period; and (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service; but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2007) (discussing the four elements to consider in 
determining whether a VA medical examination must be 
provided).

In this case, as discussed in more detail below, the 
veteran's service medical records are entirely negative for 
complaints or findings of a back injury or disability, 
depression, a gallbladder disability, a blood disability, or 
dental trauma.  Additionally, the record on appeal is 
entirely negative for any indication that the veteran 
currently has a back disability, depression, a gallbladder 
disability, a blood disability, or a compensable dental 
disability which is associated with an event, injury or 
disease in service.  Lacking such evidence, the Board finds 
that a medical examination or opinion is not warranted under 
38 C.F.R. § 3.159(c)(4) (2007).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Again, neither the veteran nor his 
representative has argued otherwise.  


Background

The veteran's March 1944 military enlistment medical 
examination report is negative for complaints or 
abnormalities pertaining to the back, gallbladder, blood, or 
heart.  Psychiatric evaluation was normal.  A dental 
examination showed caries on multiple teeth, as well as 
missing third molars.

In-service medical and dental records show that the veteran 
received amalgam restorations for dental caries on several 
teeth in November 1944 and June 1945.  The remaining in-
service medical records are negative for complaints or 
abnormalities pertaining to the back, gallbladder, blood, or 
heart.  The in-service medical records are similarly negative 
for complaints or findings of a psychiatric disability.  

At his January 1946 military separation medical examination, 
the veteran's spine, cardiovascular system, heart, arteries, 
veins, nervous system, and psyche were normal.  A chest X-ray 
was also normal, as was laboratory testing such as a 
urinalysis and a Kahn blood test.  Dental examination showed 
numerous restorations, as well as missing third molars.  
There were no other missing teeth.  Examination further 
revealed that no periapical disease, malocclusions, pyorrhea, 
or dentures were present.  

In March 2002, the veteran submitted a claim of service 
connection for missing teeth, including for the purpose of 
obtaining VA outpatient dental treatment.  He indicated that 
during 1945, he had been stationed aboard the U.S.S. Mercy, 
when the water purification system failed.  As a result, he 
claimed that he was forced to drink "poisoned water" which 
caused his gums to become infected.  The veteran stated that 
he was treated regularly by dentists during service.  After 
his separation from service, he indicated that he continued 
to receive dental treatment.  Eventually, however, he had to 
have his teeth removed at his own expense and was fitted with 
dentures.  The veteran indicated that he now required new 
dentures.  

In June 2002 and February 2003, the veteran amended his claim 
to include service connection for several additional 
disabilities, including a back disability, depression, a 
blood disability, and a gallbladder disability.  The veteran 
contended that drinking poisoned water during service caused 
him to develop depression, a blood disability, and a 
gallbladder disability.  With respect to his back disability, 
the veteran recalled an in-service incident in which he 
sustained a back injury while unloading a boxcar.  The 
veteran explained that a seaman dropped a box of ammunition 
out of the boxcar, hitting him on the back.  He recalled 
being taken to a hospital near San Diego by ambulance where 
he was examined and released to light duty.  The veteran 
contended that his current back disability was a result of 
the in-service injury.  

In support of the veteran's claims, the RO received private 
clinical records, dated from March 1981 to September 1995.  

In pertinent part, these records show that in March 1981, the 
veteran was hospitalized at St. John's Medical Center with a 
diagnosis of depression.  It was noted that he had been under 
medical care for several months and had undergone extensive 
diagnostic testing, resulting in diagnoses which included 
mitral valve prolapse, anxiety, depression, and mild diabetes 
mellitus.  X-ray studies of the lumbar spine were also 
performed and were negative.  X-ray studies of the thoracic 
spine showed minimal degenerative changes.  No other 
pertinent abnormalities were noted.  The diagnoses on 
discharge included depression, protracted, possibly 
endogenous.  

Additional records from St. John's Medical Center, dated from 
August 1994 to September 1995, show treatment for numerous 
disabilities, including longstanding depression, 
atherosclerotic vascular disease, aortoiliac occlusive 
disease, diabetes mellitus, and hypertension.  In September 
1994 and September 1995, the veteran underwent an aortic 
femoral bypass with graft.  

In a September 2002 letter, the veteran's private physician, 
John E. Goff, M.D., indicated that the veteran had been 
followed in his office for a number of years for several 
conditions, including depression, severe aortoiliac occlusive 
disease, diabetes mellitus, hypertension, hypothyroidism, 
hyperlipidemia, and chronic anemia.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis, a 
psychosis, and primary anemia, may be also be established on 
a presumptive basis by showing that such a disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the 
disease is presumed under the law to have had its onset in 
service even though there is no evidence of such disease 
during the period of service.  38 C.F.R. § 3.307(a).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


Analysis

Back disability

The veteran contends that he developed a back disability 
during service as a result of an injury he sustained while 
unloading a boxcar.  

As a preliminary matter, the Board notes that the veteran's 
service medical records are negative for complaints or 
findings of a back injury or disability.  Indeed, at his 
January 1946 military separation medical examination, the 
veteran's spine was normal.  

Likewise, the record contains no evidence of a back 
disability for many years after service separation.  In fact, 
the first notation of a back disability is not until March 
1981, more than thirty-five years after the veteran's 
separation from active service, when X-ray studies of the 
thoracic spine showed minimal degenerative changes.  The 
lumbar spine was normal.  

Based on the foregoing, the evidence does not support a 
finding that a back disability was present during active 
service or manifest to a compensable degree within the first 
post-service year.  

Although the record shows that a back disability was not 
present during service or for many years thereafter, as set 
forth above, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Thus, if there is a causal connection between the current 
condition and service, service connection may be established.  
Godfrey v. Derwinski, 2 Vet. App. 354 (1992).

In view of the foregoing, the Board has carefully reviewed 
the evidence of record, with particular attention to the 
etiology of the veteran's back disability.  As set forth 
above, however, the record on appeal contains no probative 
evidence that any current back disability is causally related 
to the veteran's active service or any incident therein, 
including his claimed in-service back injury.  Indeed, the 
record on appeal contains medical evidence spanning nearly 
sixty years; however, none of this medical evidence contains 
any indication that the veteran currently has a back 
disability which was incurred in service.  

While the veteran has argued that his current back disability 
is due to an in-service injury sustained while unloading the 
boxcar, such opinion is clearly a matter for an individual 
with medical knowledge and expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  With all due respect for 
the sincerity of the veteran's assertions, the Board must 
assign them little probative weight as there is no evidence 
of record to indicate that he has any specialized education, 
training, or experience on which to base his medical 
conclusions.  

In summary, absent evidence of a back disability in service 
or for many years thereafter, and absent probative evidence 
of a link between any current back disability and the 
veteran's active service or any incident therein, the Board 
concludes that the preponderance of the evidence is against 
the claim of service connection for a back disability.  38 
U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

Depression

The veteran also seeks service connection for depression.  As 
best the Board can discern, he believes that he developed 
depression as a result of drinking poisoned water during 
service.  

As a preliminary matter, the Board notes that the veteran's 
service medical records are negative for complaints or 
findings of a psychiatric disability, including depression.  
Indeed, at his January 1946 military separation medical 
examination, psychiatric evaluation was normal.  

Likewise, the record contains no evidence of a psychiatric 
disorder, including depression, for many years after service 
separation.  In fact, the first notation of depression is not 
until March 1981, more than thirty-five years after the 
veteran's separation from active service.  At that time, the 
veteran was hospitalized for treatment of depression, which 
was noted to have been present for several months.  

Although the record shows that depression was not present 
during service or for many years thereafter, as set forth 
above, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In other words, 
if the record contains evidence of a causal connection 
between the current condition and service, service connection 
may be established.  Godfrey v. Derwinski, 2 Vet. App. 354 
(1992).

In this case, however, the record on appeal contains no 
probative evidence that any post-service depression is 
causally related to the veteran's active service or any 
incident therein.  

The Board has considered the veteran's statements to the 
effect that he currently has depression as a result of 
drinking poisoned water during service.  Such opinion, 
however, is clearly a matter for an individual with medical 
knowledge and expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  In this case, the record does not show that 
the veteran has any medical training or experience on which 
to base his conclusions.  Thus, his statements are not 
probative and do not provide a basis upon which to grant the 
claim.  

In summary, absent evidence of depression during in service 
or for many years thereafter, and absent evidence of a link 
between any current depression and the veteran's active 
service, the Board concludes that the preponderance of the 
evidence is against the claim of service connection for 
depression.  38 U.S.C. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Gallbladder disability and blood disability

The veteran contends that he developed a gallbladder 
disability and a blood disability as a result of drinking 
poisoned water aboard the U.S.S. Mercy.  As set forth above, 
however, the veteran's service medical records are entirely 
silent for any indication of a gallbladder disability or a 
blood disability.  Indeed, blood tests conducted at the time 
of his January 1946 discharge examination were normal.  

The Board also observes that the post-service medical records 
are negative for complaints or findings of a gallbladder 
disability or a blood disability for many years after service 
separation.  For example, the post-service medical records 
document a history of gallbladder removal, which the veteran 
reports was performed in 1968, approximately 22 years after 
service separation.  The first post-service notation of a 
blood disability is not until September 2002, when the 
veteran's private physician indicated that he had been 
treating the veteran for anemia.  

Although the record contains no indication of any gallbladder 
or blood disability during service or for decades thereafter, 
as set forth above, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Thus, if there is a causal connection between the current 
condition and service, service connection may be established.  
Godfrey v. Derwinski, 2 Vet. App. 354 (1992).

In this case, however, the record on appeal contains no 
probative evidence of a causal relationship between the 
veteran's active service and any current gallbladder or blood 
disability.  Again, the Board has considered the veteran's 
assertions that his current gallbladder and blood 
disabilities were incurred during service as a result of 
drinking poisoned water.  However, because there is no 
indication of record to indicate that the veteran has any 
specialized education, training, or experience on which to 
base his medical conclusions, his assertions are not 
probative.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Again, there is no medical evidence of record to support his 
conclusions.  

In summary, absent evidence of a gallbladder or blood 
disability in service or for many years thereafter, and 
absent evidence of a link between any current gallbladder or 
blood disability and the veteran's active service or any 
incident therein, the Board concludes that the preponderance 
of the evidence is against the claims of service connection 
for a gallbladder and blood disability.  38 U.S.C. § 5107(b) 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

Dental disability

The veteran also seeks service connection for a dental 
disability, apparently both for compensation purposes and for 
purposes of obtaining VA outpatient dental treatment.  He 
contends that as a result of drinking poisoned water during 
service, he had to have his teeth removed and replaced by 
dentures.  

As a preliminary matter, the Board notes that VA is required 
to consider a veteran's claim under all applicable provisions 
of law and regulation whether or not the applicable provision 
is specifically raised.  See Douglas v. Derwinski, 2 Vet. 
App. 435, 440 (1992) (en banc); Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  In this case, liberally construing the 
veteran's statements as required by 38 C.F.R. § 20.202 
(2007), the Board finds that he has perfected appeals with 
the issues of service connection for a dental condition, both 
for purposes of compensation, and for purposes of VA 
outpatient dental treatment.  Thus, both issues will be 
addressed in this decision.  See Mays v. Brown, 5 Vet. App. 
302 (1993).

Under applicable criteria, certain dental conditions, 
including periodontal disease, treatable carious teeth, and 
replaceable missing teeth (i.e. with a bridge or denture), 
are not considered disabling, and may be service connected 
solely for the purpose of determining entitlement to VA 
dental examination or outpatient dental treatment under the 
provisions of 38 C.F.R. §§ 17.120 or 17.123.  See 38 C.F.R. § 
3.381(a); see also 38 C.F.R. § 4.150.

As set forth above, the medical evidence of record does not 
show that the veteran currently has any dental disability for 
VA compensation purposes.  Although he has submitted no 
current dental records, he reports that he had his teeth 
removed and replaced by dentures in the late 1960's or early 
1970's.  As noted, replaceable missing teeth (i.e. with a 
bridge or denture), are not considered disabling for VA 
compensation purposes.  See 38 C.F.R. § 3.381(a); see also 38 
C.F.R. § 4.150.

The record otherwise contains no indication the veteran 
currently exhibits any potentially compensable dental 
disability, such as osteomyelitis or osteoradionecrosis of 
the maxilla or mandible; loss of the mandible, maxilla, 
ramus, or coronoid process; loss of the hard palate, not 
replaceable by prosthesis; nonunion of the mandible; limited 
motion of the temporomandibular articulation; or loss of 
teeth due to loss of substance of the body of the maxilla or 
mandible, which was incurred in service.  See 38 C.F.R. §§ 
3.381, 4.150.  Under these circumstances, service connection 
for a dental disability for VA compensation purposes is not 
warranted.

For purposes of determining service connection for treatment 
purposes, VA must consider each defective or missing tooth 
and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  38 C.F.R. 
§ 3.381(b).

The following will not be considered service connected for 
treatment purposes:  (1) calculus; (2) acute periodontal 
disease; (3) third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service or 
was due to combat or in service trauma; (4) impacted or 
malposed teeth and other developmental defects unless disease 
or pathology of these teeth developed after 180 days or more 
of active service.  38 C.F.R. § 3.381(e).  Teeth extracted 
because of chronic periodontal disease will be service 
connected only if they were extracted after 180 days or more 
of active service.  38 C.F.R. § 3.381(f).

In this case, the veteran seeks service connection for 
missing teeth for the purposes of entitlement to VA 
outpatient dental treatment.  Generally, a veteran is 
entitled to VA outpatient dental treatment if he or she 
qualifies under one of the categories outlined in 38 U.S.C.A. 
§ 1712 and 38 C.F.R. § 17.161.

A veteran will be eligible for Class I VA outpatient 
treatment if he or she has an adjudicated compensable 
service-connected dental condition.  38 U.S.C.A. 
1712(b)(1)(A); 38 C.F.R. § 17.161(a).  As set forth above, 
the Board has determined that the veteran does not currently 
have an adjudicated service-connected compensable dental 
condition.  Thus, he does not qualify for VA outpatient 
treatment of a Class I basis.

Class II eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  Where a veteran has a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place before October 1, 1981, one-
time correction of the noncompensable service-connected 
dental conditions may be authorized if application for such 
treatment was made within one year after such discharge or 
release.  In the case of the veteran, who was discharged in 
January 1946, clearly his recent application is untimely 
under the aforementioned eligibility category.

In addition, veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma will be eligible for 
VA dental care on a Class II (a) basis.  38 U.S.C.A. § 
1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these purposes, 
the term "service trauma" does not include the intended 
effects of therapy or restorative dental care and treatment 
provided during a veteran's military service.  VA O.G.C. 
Prec. Op. No. 5-97, 62 Fed. Reg. 15,566 (1997); see also 38 
C.F.R. § 3.306(b)(1).

In essence, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides any reasonably necessary dental treatment, without 
time limitations, for conditions which are attributable to 
the service trauma, whereas other service-connected 
noncompensable dental conditions are typically subject to 
limitations of one-time treatment and timely application 
after service.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

In this case, the record shows that the veteran received 
restorations for dental caries during service.  He had no 
teeth extracted, nor does he so contend.  Rather, he claims 
that he drank poisoned water which eventually resulted in the 
loss of his teeth.  The Board notes that the service medical 
records are negative for notations of a dental disability due 
to drinking poisoned water.  Nonetheless, even assuming for 
the sake of argument that the veteran did drink poisoned 
water aboard the U.S.S. Mercy, there is still no indication, 
nor has the veteran contended, that he sustained any trauma 
to the face or mouth during service.  Absent any evidence or 
allegation of service trauma, the Board must find that the 
veteran does not meet the criteria for eligibility for Class 
II(a) VA outpatient dental treatment.

Another category of eligibility, Class II (b) or (c) 
eligibility, extends to veterans having a service-connected 
noncompensable dental condition or disability and who were 
detained or interned as prisoners of war.  38 C.F.R. § 17.161 
(d), (e).  Other categories of eligibility under 38 U.S.C.A. 
§ 1712(b) and 38 C.F.R. § 17.161 include Class III 
eligibility, which extends to those veterans having a dental 
condition clinically determined to be complicating a medical 
condition currently being treated by VA, veterans whose 
service-connected disabilities are rated as totally 
disabling, and some veterans who are Chapter 31 vocational 
rehabilitation trainees.  38 C.F.R. § 17.161(g), (h), (i).

Applying the facts in this case to the criteria set forth 
above, the Board finds that none of the above eligibility 
criteria have been met.  The evidence does not show, nor does 
the veteran contend, that he was a prisoner of war, has a 
dental condition clinically determined to be complicating a 
medical condition currently being treated by VA, is in 
receipt of a 100 percent service-connected disability rating, 
or is a Chapter 31 vocational rehabilitation trainee.

In sum, after careful review of the record, the Board finds 
that service connection for a dental disability for VA 
compensation purposes and for purposes of eligibility to 
receive VA outpatient dental treatment is not established.  
The benefit of the doubt doctrine is not for application 
where, as here, the clear weight of the evidence is against 
the claim. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for depression is denied.

Entitlement to service connection for a gallbladder 
disability is denied.

Entitlement to service connection for a blood disability is 
denied.

Entitlement to service connection for a dental disability, 
for compensation purposes and for purposes of receiving VA 
outpatient dental treatment, is denied.


REMAND

The veteran also seeks service connection for PTSD.  

In order to award service connection for PTSD, the record 
must contain (1) medical evidence diagnosing the condition in 
accordance with the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV)); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; (3) and credible supporting evidence that the 
claimed in-service stressors occurred.  38 C.F.R. § 3.304(f); 
Anglin v. West, 11 Vet. App. 361, 367 (1998).

In this case, the veteran has submitted a March 2003 letter 
from John E. Goff, M.D., who indicated that he had known the 
veteran for nearly 20 years.  Dr. Goff stated that, without 
question, the veteran's diagnosis of PTSD stemming from World 
War II service is legitimate.

The basis for Dr. Goff's diagnosis of PTSD is unclear.  
Complete treatment records from Dr. Goff have not yet been 
obtained.  Under the VCAA, VA is obligated to make reasonable 
efforts to obtain relevant records from private physicians.  
As treatment records from Dr. Goff appear to be relevant to 
the claim, a remand is necessary.  38 C.F.R. § 3.159(c)(1).  

In addition to a diagnosis of PTSD in accordance with DSM-IV, 
service connection for PTSD also requires credible supporting 
evidence that the claimed in-service stressors occurred.  38 
C.F.R. § 3.304(f).

The evidence required to support the occurrence of an in-
service stressor varies depending on whether or not the 
veteran was engaged in combat with the enemy.  When PTSD is 
claimed as a result of combat stressors, there must be a 
specific finding of fact of whether the veteran was engaged 
in combat and, if so, whether the claimed stressors are 
related to combat.  See Cohen v. Brown, 10 Vet. App. 128 
(1997); Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996).

Where the record does not establish that the claimant engaged 
in combat with the enemy, his assertions of in-service 
stressors, standing alone, cannot as a matter of law provide 
evidence to establish an event claimed as a stressor 
occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Rather, the claimant must provide "credible supporting 
evidence from any source" that the event alleged as the 
stressor in service occurred.  Cohen, 10 Vet. App. at 147.

In this case, the veteran's service personnel records show 
that he served aboard the U.S.S. Mercy from August 1944 to 
January 1946.  He received the World War II Victory Medal, 
the American Campaign Medal, the Philippine Liberation Medal 
with one bronze star, and the Asiatic Pacific Campaign Medal 
with two bronze stars.  He received no awards or decorations 
indicative of combat service.  

In support of his claim, the veteran has submitted a history 
of the U.S.S. Mercy, showing her presence at the Battle for 
Leyte Gulf in October 1944, during which she embarked over 
400 casualties.  In April 1945, the U.S.S. Mercy was present 
in Okinawa and remained there for four days at Haguishi 
Beach, embarking patients despite frequent air raids and 
threats of Kamikaze attacks.  

Unfortunately, the veteran has not yet submitted a statement 
outlining his claimed in-service stressors.  It is unclear 
whether he claims combat or noncombat stressors.  The veteran 
is advised that it is his responsibility to present and 
support a claim for benefits.  See 38 C.F.R. § 5107(a) (West 
2002).  He has not yet provided the requested information 
regarding his claimed in-service stressors.  On remand, 
therefore, the veteran should be offered the opportunity to 
submit evidence regarding his claimed in-service stressors.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

In addition to service connection for a psychiatric disorder, 
the veteran also seeks service connection for a heart 
disability.  In support of his claim, the veteran has 
submitted a letter from Dr. Goff, who indicated that the 
veteran's PTSD "has had a bearing on his cardiovascular 
disease."  See 38 C.F.R. § 3.310 (2007); see also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (holding that where a 
service-connected disability causes an increase in, but is 
not the proximate cause of, a nonservice-connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability).

Given the veteran's apparent contentions that his heart 
disability is secondary to or aggravated by his PTSD, the 
Board finds that the claims are inextricably intertwined.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding 
that where a decision on one issue would have a "significant 
impact" upon another, and that impact in turn could render 
any appellate review meaningless and a waste of judicial 
resources, the two claims are inextricably intertwined).  
Thus, the Board finds that the veteran's claim of service 
connection for a heart disability should be held in abeyance, 
pending additional development and readjudication of his 
claim of service connection for a psychiatric disorder, 
including PTSD.



In view of the foregoing, the matter is remanded for the 
following:  

1.  After obtaining the necessary 
authorization, the RO should contact Dr. 
Goff and request complete treatment 
records pertaining to the veteran, 
including records of treatment for PTSD 
and a heart disability.  

2.  The RO should also contact the 
veteran and ask that he provide a 
detailed statement outlining his claimed 
in-service stressors.  He should be 
advised that the record on appeal is 
currently entirely negative for any 
indication of an in-service stressor, a 
prerequisite to an award of service 
connection for PTSD.  

3.  Based on the veteran's response, the 
RO should review the claims file for the 
purpose of entering an adjudicative 
determination as to whether the veteran 
served in combat with the enemy.  In 
reaching this determination, the RO 
should specifically reference VA O.G.C. 
Prec. Op. No. 12-99 (Oct. 18, 1999), 65 
Fed. Reg. 6,256 (Feb. 8, 2000).  If the 
RO determines that the veteran did not 
serve in combat with the enemy, the RO 
should attempt to corroborate the 
veteran's claimed in-service stressors 
through all appropriate means, if 
appropriate.

3.  After conducting any additional 
development deemed necessary, including a 
VA medical examination if required, the 
RO should again review the claims of 
service connection for PTSD and the claim 
of service connection for a heart 
disability, including as secondary to 
PTSD.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The case should then be returned to the Board, if in order.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
G.A. Wasik
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


